Citation Nr: 0907134	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-17 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Foreign Medical Program Office 
in Denver, Colorado


THE ISSUE

Entitlement to payment or reimbursement for foreign medical 
treatment for a heart disorder.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1956 to January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Denver, Colorado 
Foreign Medical Program Office of the Department of Veterans 
Affairs (VA).

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In April 2006, the veteran waived RO consideration of his 
additional evidence.

It appears that the veteran has raised a claim for service 
connection for a heart disorder secondary to his service-
connected post-traumatic stress disorder (PTSD).  The Board 
refers this issue to the Regional Office for appropriate 
action.

(The issues of entitlement to a separate evaluation for PTSD 
and an earlier effective date for compensation for aid and 
attendance are the subjects of a separate decision.)


FINDINGS OF FACT

1.  The veteran's only service connected disability is 
schizophrenia with PTSD.

2.  The veteran's heart disorder is not aggravating his 
schizophrenia with PTSD.


CONCLUSION OF LAW

The criteria for payment or reimbursement of foreign medical 
expenses incurred for treatment of a heart disorder have not 
been met.  38 U.S.C.A. § 1724 (West 2002); 38 C.F.R. § 17.35 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008), does not apply in the instant case.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute or regulation is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also VAOPGCPREC 5-2004 (June 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

In this case, private medical correspondence from M.J.J., 
Cardiologist, dated in July 2006, reveals that the veteran 
had a complete left bundle branch block.  Echocardiography 
showed a left ventricular ejection fraction of 45 percent and 
a left atrium which measured 5.34 cm.  No triggering factors 
were observed, but it was noted that the veteran appeared to 
be subjected to a lot of stress due to PTSD.  It was 
recommended that the veteran avoid arguments, annoyances, and 
any situation that may precipitate decompensation of his 
heart failure and threaten his life.

In February 2007, a VA nurse reviewer examined the veteran's 
claim, invoices of his medical treatment for his heart 
disorder, and the July 2006 letter from M.J.J..  She opined 
that while the documentation showed that the veteran had a 
heart disorder, it was not possible to correlate the cardiac 
diagnosis with the veteran's schizophrenia or PTSD.

A.H., M.D., M.S.P.H. reviewed the veteran's appeal 
information and available medical documentation in 
April 2007.  She quoted from the July 2006 letter from 
M.J.J..  She performed and discussed the literature searches 
she had performed regarding connections between PTSD or 
schizophrenia and heart disorders.  She opined that while the 
veteran's physician had written that the veteran's heart 
disease was related to his PTSD, there was no clear 
relationship established.  She said that it was unlikely that 
his heart disorder was related to his PTSD or schizophrenia 
due to the veteran's medical history which included advancing 
age and male gender, which were major risk factors.  She 
indicated that the presence of those strong risk factors, 
alone, overwhelmed any contribution of PTSD or schizophrenia.  
She also indicated that she did not review the February 2007 
VA nurse's opinion in order to avoid any possible bias.

The veteran submitted a number of articles that discussed 
possible connections between war trauma, PTSD, and heart 
disease.  In July 2007, A.H., M.D., M.S.P.H., reviewed the 
additional articles submitted by the veteran.  Dr. H. 
commented on the research methodology employed in the 
articles.  She noted that the primary study in question was 
based only on self-reported questionnaires, which has a very 
low acceptability in Evidence-Based Medicine, and that many 
of the answers did not even rise to a level of diagnosis of 
PTSD for the majority of the enrollees.  Dr. H. also remarked 
that the author of the study stressed that more studies were 
required before conclusions could be drawn.  After reviewing 
the articles, Dr. H. said that the veteran still has many 
other physical factors which likely are of much greater 
magnitude for risk for coronary heart disease than any 
psychological issues, and her opinion had not changed.

The law provides that VA may furnish hospital care and 
medical services to any veteran sojourning or residing 
outside the United States, without regard to the veteran's 
citizenship: (a) if necessary for treatment of a service-
connected disability, or any disability associated with and 
held to be aggravating a service-connected disability; or (b) 
if the care is furnished to a veteran participating in a 
rehabilitation program under provisions of Chapter 31, Title 
38, United States Code, who requires care for the reasons 
enumerated in 38 C.F.R. § 17.48(j)(2).  38 C.F.R. § 17.35 
(2008).

Based on the evidence of record as outlined above, the Board 
finds that entitlement to foreign medical benefits for a 
heart disorder is not warranted.  The veteran is not 
presently service-connected for a heart disorder.  The Board 
notes the July 2006 correspondence from M.J.J. which 
indicates that the veteran was under stress from PTSD that 
may precipitate decompensation of his heart failure and 
threaten his life.  The Court has held that the use of 
equivocal language such as "may" makes a statement by an 
examiner speculative in nature.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not: language by a 
physician is too speculative).  As M.J.J.'s opinion is 
speculative in nature, it does not establish that the 
veteran's non-service connected heart disorder aggravates a 
service connected condition.

The Board finds the February 2007, April 2007, and July 2007 
statements from VA examiners to be persuasive.  Both 
examiners reviewed the evidence that was available and 
carefully considered the veteran's assertions.  The July 2007 
examiner specifically reviewed the veteran's submitted 
journal articles and studies.  Neither examiner found a 
connection between the veteran's heart disorder and his 
service-connected schizophrenia with PTSD.  As these 
examiners provided adequate reasons and bases for their 
opinions, the Board finds that their opinions constitute 
competent medical evidence that the veteran's non-service 
connected heart disorder does not aggravate his service 
connected PTSD or schizophrenia.

The Board has carefully considered the veteran's own 
statements.  Lay persons can attest to factual matters of 
which they have first-hand knowledge, e.g., personal 
observations and impressions of their senses.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  His statements 
provide competent and relevant evidence regarding his 
observations of his symptoms.  However, as a lay person, the 
veteran has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation and 
diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994). Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

As the veteran is not service connected for his heart 
disorder, and the persuasive evidence of record indicates 
that his heart disorder does not aggravate a service 
connected disorder, the requirements of 38 C.F.R. § 17.35 
have not been met, and payment or reimbursement of foreign 
medical benefits is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to payment or reimbursement for foreign medical 
treatment for a heart disorder is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


